Per Curiam.

Appellant David Leach filed multiple complaints with the Hamilton County Board of Revision (“BOR”) for tax year 1999. Leach was notified by the BOR of the time and place for the hearings on the complaints; however, he never appeared at any of the hearings. The BOR dismissed Leach’s complaints. Leach filed appeals of the BOR’s dismissals with the Board of Tax Appeals (“BTA”). At the BTA, the BOR filed a motion for sanctions wherein it sought affirmance of the BOR’s dismissals and the imposition of attorney fees. The BTA granted the motion for dismissal but denied the motion for sanctions. *171Leach appealed here but did not appear at the oral hearing scheduled before this court. This cause is now before this court upon an appeal as of right.

David Leach, pro se.

Michael K. Allen, Hamilton County Prosecuting Attorney, and Thomas J. Scheve, Assistant Prosecuting Attorney, for appellee Hamilton County Auditor.
In LCL Income Properties v. Rhodes (1995), 71 Ohio St.3d 652, 646 N.E.2d 1108, as in this case, the taxpayer failed to appear at the board of revision hearing and the BOR dismissed the complaint for failure to prosecute. In LCL Properties, we stated that the board of revision had authority to dismiss the complaint. The taxpayer fails to sustain the burden to prove the value of the property when he or she fails to attend the hearing before the board of revision. Under LCL Properties, the BTA’s affirmance of the BOR’s dismissals was reasonable and lawful.

Decision affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.